EATON VANCE TAX-ADVANTAGED BOND STRATEGIES LONG TERM FUND Supplement to Prospectus dated June 1, 2011 1. The following replaces “Portfolio Managers” under “Management” in “Fund Summaries – Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund”: James M. Evans , Vice President of Eaton Vance and Lead Portfolio Manager, has managed the Fund since it commenced operations in 2010. Brian C. Barney , Vice President of Eaton Vance, has co-managed the Fund since 2012. Christopher J. Harshman , Vice President of Eaton Vance, has co-managed the Fund since 2010. 2. The following replaces the sixth paragraph under “Management.” in “Management and Organization”: Brian C. Barney and Christopher J. Harshman are the members of the Long Term Fund management team. Mr. Barney joined the team in January, 2012. Mr. Harshman has been a member of the team since 2010. Both are Vice Presidents of Eaton Vance. Prior to joining Eaton Vance in 2008, Mr. Barney was a Vice President and portfolio manager with M.D. Sass Tax Advantaged Bond Strategies, L.L.C. Mr. Harshman joined Eaton Vance in 2009. He was a Vice President and Senior Trader at Wachovia Bank, N.A. from 2004–2009. January 31, 2012 EATON VANCE TAX-ADVANTAGED BOND STRATEGIES LONG TERM FUND Supplement to Summary Prospectus dated June 1, 2011 The following replaces “Portfolio Managers” under “Management”: James M. Evans , Vice President of Eaton Vance and Lead Portfolio Manager, has managed the Fund since it commenced operations in 2010. Brian C. Barney , Vice President of Eaton Vance, has co-managed the Fund since 2012. Christopher J. Harshman , Vice President of Eaton Vance, has co-managed the Fund since 2010. January 31, 2012
